Exhibit 10.1

 

COMMON UNIT

 

PURCHASE AGREEMENT

 

DATED NOVEMBER 5, 2013

 

BY AND AMONG

 

NGL ENERGY PARTNERS LP

 

AND

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

3

 

 

SECTION 1.01

Definitions

3

SECTION 1.02

Accounting Procedures and Interpretation

7

 

 

 

ARTICLE II SALE AND PURCHASE

7

 

 

SECTION 2.01

Sale and Purchase

7

SECTION 2.02

Funding Notice

7

SECTION 2.03

Closing

7

SECTION 2.04

Independent Nature of Purchasers’ Obligations and Rights

8

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

8

 

 

SECTION 3.01

Existence

8

SECTION 3.02

Capitalization

9

SECTION 3.03

Subsidiaries

9

SECTION 3.04

SEC Documents

10

SECTION 3.05

Independent Accountants

10

SECTION 3.06

Internal Accounting Controls

11

SECTION 3.07

Litigation

11

SECTION 3.08

No Material Adverse Change

11

SECTION 3.09

No Conflicts

11

SECTION 3.10

Authority

12

SECTION 3.11

Approvals

12

SECTION 3.12

Compliance with Law

12

SECTION 3.13

Valid Issuance

12

SECTION 3.14

No Preemptive Rights

13

SECTION 3.15

MLP Status

13

SECTION 3.16

Investment Company Status

13

SECTION 3.17

No Registration Required

13

SECTION 3.18

No Integration

13

SECTION 3.19

Certain Fees

13

SECTION 3.20

No Side Agreements

13

SECTION 3.21

Form S-3 Eligibility

13

SECTION 3.22

Absence of Price Manipulation

13

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

14

 

 

SECTION 4.01

Valid Existence

14

SECTION 4.02

No Consents; Violations, Etc.

14

SECTION 4.03

Investment

14

SECTION 4.04

Nature of Purchaser

14

SECTION 4.05

Receipt of Information

15

SECTION 4.06

Restricted Securities

15

SECTION 4.07

Certain Fees

15

SECTION 4.08

Domestic Jurisdiction

15

 

i

--------------------------------------------------------------------------------


 

SECTION 4.09

Legend

15

SECTION 4.10

Reliance on Exemptions

15

SECTION 4.11

Authority

16

SECTION 4.12

No Side Agreements

16

 

 

 

ARTICLE V COVENANTS

16

 

 

SECTION 5.01

Taking of Necessary Action

16

SECTION 5.02

Return of Proceeds

16

SECTION 5.03

Disclosure; Public Filings

16

SECTION 5.04

NYSE Listing Application

17

SECTION 5.05

Purchaser Lock-Up

17

SECTION 5.06

Subsequent Offerings

17

SECTION 5.07

Certain Special Allocations of Book and Taxable Income

17

SECTION 5.08

Partnership Fees

18

SECTION 5.09

Purchaser Fees

18

SECTION 5.10

Use of Proceeds

18

 

 

 

ARTICLE VI CLOSING CONDITIONS

18

 

 

SECTION 6.01

Conditions to the Closing

18

SECTION 6.02

Partnership Deliveries

20

SECTION 6.03

Purchaser Deliveries

20

 

 

 

ARTICLE VII INDEMNIFICATION, COSTS AND EXPENSES

21

 

 

SECTION 7.01

Indemnification by the Partnership

21

SECTION 7.02

Indemnification by Purchasers

21

SECTION 7.03

Indemnification Procedure

22

 

 

 

ARTICLE VIII MISCELLANEOUS

22

 

 

 

SECTION 8.01

Interpretation

22

SECTION 8.02

Survival of Provisions

23

SECTION 8.03

No Waiver; Modifications in Writing

23

SECTION 8.04

Binding Effect; Assignment

24

SECTION 8.05

Communications

24

SECTION 8.06

Removal of Legend

25

SECTION 8.07

Entire Agreement

25

SECTION 8.08

Governing Law

25

SECTION 8.09

Execution in Counterparts

25

SECTION 8.10

Termination

26

SECTION 8.11

Recapitalization, Exchanges, Etc.

26

 

Schedules and Exhibits:

 

Schedule A

—

List of Purchasers and Commitment Amounts

Schedule 8.05

—

Notice and Contact Information

Exhibit A

—

Form of Registration Rights Agreement

Exhibit B

—

Form of General Partner Officer’s Certificate

Exhibit C

—

Form of Purchaser’s Officer’s Certificate

Exhibit D

—

Form of Andrews Kurth LLP Legal Opinion

Exhibit E

—

Form of Instruction and Representation Letter

 

ii

--------------------------------------------------------------------------------


 

COMMON UNIT PURCHASE AGREEMENT

 

COMMON UNIT PURCHASE AGREEMENT dated November 5, 2013 (this “Agreement”), by and
among NGL Energy Partners LP, a Delaware limited partnership (the
“Partnership”), and each of the Purchasers listed in Schedule A attached hereto
(each referred to herein as a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Partnership, certain common units
representing limited partnership interests in the Partnership (“Common Units”)
in accordance with the provisions of this Agreement; and

 

WHEREAS, the Partnership and the Purchasers will enter into a registration
rights agreement (the “Registration Rights Agreement”), substantially in the
form attached hereto as Exhibit A, pursuant to which the Partnership will
provide the Purchasers with certain registration rights with respect to the
Common Units to be issued and sold to the Purchasers pursuant to this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01                                      Definitions.  As used in this
Agreement, and unless the context requires a different meaning, the following
terms have the meanings indicated:

 

“8-K Filing” has the meaning given to such term in Section 5.03.

 

“Acquisition” means the acquisition by the Partnership from Gavilon Energy
Intermediate, LLC, a Delaware limited liability company, of all of the equity
interests of Gavilon, LLC, a Delaware limited liability company, pursuant to the
Acquisition Agreement.

 

“Acquisition Agreement” means the Equity Interest Purchase Agreement dated as of
November 5, 2013 by and among the Partnership, High Sierra Energy, LP, a
Delaware limited partnership, Gavilon, LLC, a Delaware limited liability
company, and Gavilon Energy Intermediate, LLC, a Delaware limited liability
company.

 

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

 

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies

 

3

--------------------------------------------------------------------------------


 

of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

“Aggregate Purchase Price” means, with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading “Purchase
Price” on Schedule A hereto, as adjusted in accordance with Section 8.11, if
applicable; provided, that in no event will the Aggregate Purchase Price
applicable to such Purchaser be increased without the prior written consent of
such Purchaser.

 

“Agreement” has the meaning given to such term in the introductory paragraph
hereof.

 

“Anticipated Closing Date” has the meaning given to such term in Section 2.02.

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks located in New York, New York are authorized or obligated to
close.

 

“Closing” means the consummation of the purchase and sale of the Purchased Units
hereunder.

 

“Closing Date” has the meaning given to such term in Section 2.02.

 

“Common Units” has the meaning given to such term in the recitals to this
Agreement.

 

“Credit Agreement” shall mean the Credit Agreement, dated as of June 19, 2012,
by and among the Operating Company, the other subsidiary borrowers party
thereto, the Partnership, as guarantor, Deutsche Bank Securities, as
administrative agent, and the other financial institutions party thereto, as
amended to date.

 

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.

 

“Funding Notice” has the meaning given to such term in Section 2.02.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“General Partner” means NGL Energy Holdings LLC, a Delaware limited liability
company and the general partner of the Partnership.

 

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise

 

4

--------------------------------------------------------------------------------


 

specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, any of the
Partnership Entities or their Properties.

 

“Incentive Distribution Rights” has the meaning given to such term in the
Partnership Agreement.

 

“Indemnified Party” has the meaning given to such term in Section 7.03.

 

“Indemnifying Party” has the meaning given to such term in Section 7.03.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

 

“LTIP” means the NGL Energy Partners LP 2011 Long-Term Incentive Plan.

 

“NYSE” means The New York Stock Exchange.

 

“Operating Company” means NGL Energy Operating LLC.

 

“Outstanding” has the meaning given to such term in the Partnership Agreement.

 

“Partnership” has the meaning given to such term in the introductory paragraph.

 

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of May 10, 2011, as amended to
date and as it may be further amended from time to time.

 

“Partnership Bank Account” means the bank account designated as such by
Partnership pursuant to the Funding Notice.

 

“Partnership Entities” means the Partnership and its Subsidiaries.

 

“Partnership Material Adverse Effect” means any material and adverse effect on
(i) on the legality, validity or enforceability of any Transaction Document,
(ii) the financial condition, business, assets or results of operations of the
Partnership Entities, considered as a single enterprise or (iii) the ability of
the Partnership perform its obligations under the Transaction Agreements in full
on a timely basis. Notwithstanding the foregoing, a “Partnership Material
Adverse Effect” shall not include any effect resulting or arising from: (a) any
change in general economic conditions in the industries or markets in which any
of the Partnership Entities operate that do not have a disproportionate effect
on the Partnership Entities, considered as a single

 

5

--------------------------------------------------------------------------------


 

enterprise; (b) any engagement in hostilities pursuant to a declaration of war,
or the occurrence of any military or terrorist attack; (c) changes in GAAP or
other accounting principles, except to the extent such change has a
disproportionate effect on the Partnership Entities, considered as a single
enterprise; or (d) the consummation of the transactions contemplated hereby.

 

“Partnership Related Parties” has the meaning given to such term in Section
7.02.

 

“Party” or “Parties” means the Partnership and the Purchasers party to this
Agreement, individually or collectively, as the case may be.

 

“Per Unit Capital Amount” has the meaning given to such term in the Partnership
Agreement.

 

“Per Unit Price” means $29.59, as adjusted in accordance with Section 8.11, if
applicable.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Purchased Units” means, with respect to each Purchaser, the number of Common
Units equal to the quotient determined by dividing (i) the Aggregate Purchase
Price set forth opposite such Purchaser’s name under the heading “Purchase
Price” on Schedule A hereto by (ii) the Per Unit Price.

 

“Purchaser” and “Purchasers” have the meaning given to such term in the
introductory paragraph of this Agreement.

 

“Purchaser Material Adverse Effect” means any material and adverse effect on the
ability of a Purchaser to perform its obligations under the Transaction
Agreements on a timely basis.

 

“Purchaser Related Parties” has the meaning given to such term in Section 7.01.

 

“Purchasers” has the meaning given to such term in the introductory paragraph of
this Agreement.

 

“Registration Rights Agreement” has the meaning given to such term in the
recitals to this Agreement.

 

“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning given to such term in Section 3.04.

 

6

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

 

“Subordinated Units” has the meaning given to such term in the Partnership
Agreement.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors of
such corporation or other entity is at the time directly or indirectly owned or
controlled by such Person or one or more of its Subsidiaries.

 

“Transaction Agreements” means, collectively, this Agreement, the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.

 

“Unitholders” has the meaning given to such term in the Partnership Agreement.

 

“Unrealized Gain” has the meaning given to such term in the Partnership
Agreement.

 

SECTION 1.02                                      Accounting Procedures and
Interpretation.  Unless otherwise specified in this Agreement, all accounting
terms used herein shall be interpreted, all determinations with respect to
accounting matters under this Agreement shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished to the Purchasers under this Agreement shall be prepared, in
accordance with GAAP applied on a consistent basis during the periods involved
(except, in the case of unaudited statements, as permitted by Form 10-Q
promulgated by the SEC) and in compliance as to form in all material respects
with applicable accounting requirements and with the published rules and
regulations of the SEC with respect thereto.

 

ARTICLE II
SALE AND PURCHASE

 

SECTION 2.01                                      Sale and Purchase.  Subject to
the terms and conditions hereof, the Partnership will issue and sell to each
Purchaser on the Closing Date, and each Purchaser hereby agrees, severally and
not jointly, to purchase from the Partnership on the Closing Date, such
Purchaser’s respective Purchased Units as set forth on Schedule A hereto.

 

SECTION 2.02                                      Funding Notice.  On or prior
to the fifth Business Day prior to the date on which the Partnership reasonably
anticipates the Closing to occur (the “Anticipated Closing Date”), the
Partnership shall deliver a written notice (the “Funding Notice”) to each of the
Purchasers (a) specifying the Anticipated Closing Date, (b) directing such
Purchaser to pay the Aggregate Purchase Price for its Purchased Units by wire
transfer(s) of immediately available funds to the Partnership Bank Account,
prior to 10:00 a.m. Central Time on the Anticipated Closing Date and (c)
specifying wiring instructions for wiring funds into the Partnership Bank
Account.

 

SECTION 2.03                                      Closing.  Subject to the terms
and conditions hereof, the Closing shall take place at the offices of Andrews
Kurth LLP, 600 Travis, Suite 4200, Houston, Texas 77002 or such other location
as mutually agreed to by the parties, and upon the later to occur of (i) the
first Business Day on which the satisfaction or waiver of the conditions set
forth in Sections

 

7

--------------------------------------------------------------------------------


 

6.01(a), 6.01(b) and 6.01(c) has occurred (other than those conditions that are
by their terms to be satisfied at the Closing) or (ii) the closing of the
Acquisition; provided, that if such later event is the closing of the
Acquisition, then the Closing shall occur concurrently therewith (the date of
such Closing, the “Closing Date”).

 

SECTION 2.04                                      Independent Nature of
Purchasers’ Obligations and Rights.  The respective representation, warranties
and obligations of each Purchaser under the Transaction Agreements are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the representation and warranties or the
performance of the obligations of any other Purchaser under any Transaction
Agreement. The failure or waiver of performance under any Transaction Agreement
by any Purchaser, or on its behalf, does not excuse performance by any other
Purchaser. Nothing contained in any Transaction Agreement, and no action taken
by any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Purchasers are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated by
the Transaction Agreements. Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the Registration Rights Agreement, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose. The failure or waiver of performance by any
Purchaser does not excuse performance by any other Purchaser.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

The Partnership represents and warrants to the Purchasers that the
representations and warranties set forth in this Article III are true and
correct as of the date of this Agreement.  Subject to delivery by the
Partnership of the Officer’s Certificate contemplated by Section 6.02(c), the
Partnership represents and warrants to the Purchasers as of the Closing Date
that (a) the following representations and warranties that are qualified by
materiality or Partnership Material Adverse Effect are true and correct as of
such date and (b) all other representations and warranties are true and correct
in all material respects as of such date.

 

SECTION 3.01                                      Existence.  The General
Partner and each of the Partnership Entities has been duly formed and is validly
existing and in good standing under the laws of the State or other jurisdiction
of its organization and has the requisite power and authority, and has all
governmental licenses, authorizations, consents and approvals necessary, to own,
lease, use or operate its Properties and carry on its business as now being
conducted, except where the failure to obtain such licenses, authorizations,
consents and approvals would not be reasonably likely to have a Partnership
Material Adverse Effect.  The General Partner and each of the Partnership
Entities is duly qualified or licensed and in good standing as a foreign
corporation, limited partnership, limited liability company or unlimited
liability company, as applicable, and is authorized to do business in each
jurisdiction in which the ownership or leasing of its Properties or the
character of its operations makes such qualification necessary, except where the
failure to obtain such qualification, license, authorization or good standing
would not be reasonably likely to have a Partnership Material Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

SECTION 3.02                                      Capitalization.

 

(a)                                 The Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Common Units as reflected
in the Partnership Agreement.

 

(b)                                 The General Partner is the sole general
partner of the Partnership and owns a 0.1% general partner interest in the
Partnership; such general partner interest has been duly authorized and validly
issued in accordance with the Partnership Agreement; and the General Partner
owns such general partner interest free and clear of any Liens, except for such
Liens as may be imposed pursuant to the Credit Agreement.

 

(c)                                  As of November 4, 2013, the issued and
outstanding limited partner interests of the Partnership consist of 66,650,735
Common Units, 5,919,346 Subordinated Units, and the Incentive Distribution
Rights.  All of the outstanding limited partner interests have been duly
authorized and validly issued in accordance with applicable Law and the
Partnership Agreement and are fully paid (to the extent required under
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).

 

(d)                                 Except as have been granted under the LTIP
or the Partnership Agreement, no options, warrants, preemptive rights or other
rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, securities or
ownership interests in the Partnership are outstanding on the date of this
Agreement and there are no outstanding obligations of the Partnership to
repurchase, redeem or otherwise acquire ownership interests in the Partnership.

 

(e)                                  The Partnership’s currently outstanding
Common Units are registered pursuant to Section 12(b) of the Exchange Act are
quoted on the NYSE, and the Partnership has taken no action designed to
terminate the registration of the Common Units under the Exchange Act nor has
the Partnership received any notification that the SEC is contemplating
terminating such registration. The Partnership has not, in the 12 months
preceding the date hereof, received written notice from the NYSE to the effect
that the Partnership is not in compliance with the listing or maintenance
requirements of the NYSE.  The Partnership is, and has no reason to believe that
it will not continue to be, in compliance in all material respects with the
listing and maintenance requirements for continued trading of the Common Units
on the NYSE.

 

SECTION 3.03                                      Subsidiaries.  All of the
issued and outstanding equity interests of each of the Partnership’s
Subsidiaries are owned, directly or indirectly, by the Partnership free and
clear of any Liens (except for such restrictions as may exist under applicable
Law and except for such Liens as may be imposed pursuant to the Credit
Agreement), and all such ownership interests have been duly authorized, validly
issued and are fully paid (to the extent required by applicable Law and the
organizational documents of such Subsidiaries) and non-assessable (except as
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act and Sections 18-607 and 18-804 of the Delaware LLC Act, as
applicable, or the organizational documents of such Subsidiaries).

 

9

--------------------------------------------------------------------------------


 

SECTION 3.04                                      SEC Documents.  The
Partnership has filed with the SEC all reports, schedules and statements
required to be filed by it under the Exchange Act on a timely basis since
October 1, 2012 (all such documents, collectively, the “SEC Documents”). The SEC
Documents, including any audited or unaudited financial statements and any notes
thereto or schedules included therein, at the time filed, (i) complied as to
form in all material respects with applicable requirements of the Exchange Act
and the applicable accounting requirements and with the published rules and
regulations of the SEC with respect thereto, (ii) were prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto or, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC) and (iii) fairly present (subject in the
case of unaudited statements to normal, recurring and year-end audit
adjustments) in all material respects the consolidated financial position of the
Partnership as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended.  A true and correct copy
of the Partnership Agreement has been filed with the SEC as an exhibit to an SEC
Document.

 

SECTION 3.05                                      Independent Accountants.

 

(a)                                 Grant Thornton LLP, who certified (i) the
audited consolidated financial statements of the Partnership and subsidiaries as
of March 31, 2013 and 2012 and for the years ended March 31, 2013 and March 31,
2012 and the six-month period ended March 31, 2011 and (ii) the audited
consolidated financial statements of NGL Supply, Inc. for the six-month period
ended September 30, 2010, are independent public accountants as required by the
Securities Act, the rules and regulations of the SEC thereunder (the “Securities
Act Regulations”) and the standards of the Public Company Accounting Oversight
Board.

 

(b)                                 Grant Thornton LLP, who issued an
unqualified audit report on the consolidated financial statements of High Sierra
Energy GP, LLC and subsidiaries as of December 31, 2011 and for the three years
in the period then ended, are independent public accountants as required by the
Securities Act, the Securities Act Regulations and the standards of the American
Institute of Certified Public Accountants (the “AICPA”).

 

(c)                                  Graham Shepherd, PC, who issued an
unqualified audit report on the combined financial statements of Osterman
Associated Companies contributed to the Partnership as of September 30, 2011 and
2010 and for each of the three years in the period ended September 30, 2011, are
independent public accountants as required by the Securities Act, the Securities
Act Regulations and the standards of the AICPA.

 

(d)                                 BDO USA, LLP, who issued an unqualified
audit report on the combined financial statements of SemStream, L.P.
Non-Residential Division as of December 31, 2010 and for each of the three years
in the period ended December 31, 2010, are independent public accountants as
required by the Securities Act, the Securities Act Regulations and the standards
of the AICPA.  (v) EKS&H, LLP, who issued an unqualified audit report on the
combined financial statements of Pecos Gathering and Marketing, L.L.C.,
Transwest Leasing, LLC, Black Hawk Gathering, L.L.C., Midstream Operations, LLC,
Toro Operating Company, Inc. and Striker Oilfield Services, LLC as of September
30, 2012 and for the nine months ended September 30, 2012 and 2011, are
independent public accountants as required by the Securities Act, the Securities
Act Regulations and the standards of the AICPA.

 

10

--------------------------------------------------------------------------------


 

(e)                                  Roloff, Hnatek & Co., L.L.P., who issued an
unqualified audit report on the financial statements of Third Coast Towing, LLC
as of December 31, 2011 and for the two years then ended, are independent public
accountants as required by the Securities Act, the Securities Act Regulations
and the standards of the AICPA.

 

SECTION 3.06                                      Internal Accounting Controls. 
The Partnership Entities maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Partnership is not aware of any
failures of such internal accounting controls.

 

SECTION 3.07                                      Litigation.  There are no
legal or governmental proceedings pending to which any Partnership Entity is a
party or to which any of their Properties is subject that would reasonably be
expected to have, individually or in the aggregate, a Partnership Material
Adverse Effect or which challenges the validity of any of the Transaction
Agreements or the right of the Partnership to enter into the Transaction
Agreements or to consummate the transactions contemplated thereby and, to the
knowledge of the Partnership, no such proceedings are threatened by Governmental
Authorities or others.

 

SECTION 3.08                                      No Material Adverse Change. 
Since March 31, 2013, except as disclosed in the SEC Documents, the Partnership
Entities, considered as a single enterprise, have conducted their business in
the ordinary course, consistent with past practice, and there has been no (i)
Partnership Material Adverse Effect or any change, effect, event or development
that individually or in the aggregate has had or could reasonably be expected to
have a Partnership Material Adverse Effect, (ii) acquisition or disposition of
any material asset by any of the Partnership Entities or any contract or
arrangement therefor, otherwise than for fair value in the ordinary course of
business, (iii) material change in the Partnership’s accounting principles,
practices or methods or (iv) incurrence of material indebtedness.

 

SECTION 3.09                                      No Conflicts.  None of (i) the
offering, issuance and sale by the Partnership of the Purchased Units and the
application of the proceeds therefrom, (ii) the execution, delivery and
performance of the Transaction Agreements by the Partnership and (iii) the
consummation of the transactions contemplated hereby, (a) requires any consent,
approval or notice under, or constitutes or will constitute a violation or
breach of, the Partnership Agreement or the limited liability company agreement
of the General Partner currently in effect, (b) constitutes or will constitute a
violation or breach of, or a default (or an event that, with notice or lapse of
time or both, would constitute such a default or give rise to any right of
termination, cancellation or acceleration) under, any note, bond, mortgage,
lease, loan or credit agreement or other instrument, obligation or agreement to
which any of the Partnership Entities is a party or by which any of them or any
of their respective Properties may be bound, (c) violates or will violate any
provision of any Law or any order, judgment or decree of any court or
Governmental Authority having jurisdiction over any of the Partnership Entities
or their Properties or (d) results or will result in the creation or imposition
of any Lien upon any Properties of any of the

 

11

--------------------------------------------------------------------------------


 

Partnership Entities, except in the cases of clauses (b), (c) and (d) where such
violation, breach, default or Lien, would not, individually or in the aggregate,
reasonably be expected to have a Partnership Material Adverse Effect.

 

SECTION 3.10                                      Authority.  The Partnership
has all necessary limited partnership power and authority to execute, deliver
and perform its obligations under the Transaction Agreements and to consummate
the transactions contemplated thereby; the execution, delivery and performance
by the Partnership of the Transaction Agreements and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
action on its part; and, assuming the due authorization, execution and delivery
by the other parties thereto, the Transaction Agreements will constitute the
legal, valid and binding obligations of such Partnership, enforceable in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar Laws affecting
creditors’ rights generally or by general principles of equity, including
principles of commercial reasonableness, fair dealing and good faith.

 

SECTION 3.11                                      Approvals.  Except as required
by the SEC in connection with the Partnership’s obligations under the
Registration Rights Agreement, no authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
Partnership of the Transaction Agreements or the issuance and sale of the
Purchased Units, except (i) as may be required under the state securities or
“Blue Sky” Laws, or (ii) where the failure to receive such authorization,
consent, approval, waiver, license, qualification or written exemption or to
make such filing, declaration, qualification or registration would not,
individually or in the aggregate, reasonably be expected to have a Partnership
Material Adverse Effect.

 

SECTION 3.12                                      Compliance with Law.  None of
the Partnership Entities is in violation of any Law applicable to such
Partnership Entity, except as would not, individually or in the aggregate, have
a Partnership Material Adverse Effect.  The Partnership Entities each possess
all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, have a Partnership Material Adverse
Effect, and none of the Partnership Entities has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Partnership Material Adverse
Effect.

 

SECTION 3.13                                      Valid Issuance.  The offer and
sale of the Purchased Units and the limited partner interests represented
thereby have been duly authorized by the Partnership pursuant to the Partnership
Agreement and, when issued and delivered to the Purchasers against payment
therefor in accordance with the terms of this Agreement, will be validly issued,
fully paid (to the extent required by applicable Law and the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will be free of
any and all Liens and restrictions on transfer, other than restrictions on
transfer under the Partnership Agreement and under applicable state and federal
securities Laws.

 

12

--------------------------------------------------------------------------------


 

SECTION 3.14                                      No Preemptive Rights.  The
holders of outstanding Common Units are not entitled to preemptive rights to
subscribe for any of the Common Units to be issued and sold to the Purchasers
pursuant to this Agreement.

 

SECTION 3.15                                      MLP Status.  The Partnership
is properly treated as a partnership for United States federal income tax
purposes and has, for each taxable year beginning after December 31, 2010 during
which the Partnership was in existence, met the gross income requirements of
Section 7704(c)(2) of the Internal Revenue Code.

 

SECTION 3.16                                      Investment Company Status. 
The Partnership is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

SECTION 3.17                                      No Registration Required.
Assuming the accuracy of the representations and warranties of the Purchasers
contained in this Agreement, the sale and issuance of the Purchased Units
pursuant to this Agreement is exempt from the registration requirements of the
Securities Act, and neither the Partnership nor, to the Partnership’s knowledge,
any authorized Representative acting on its behalf has taken or will take any
action hereafter that would cause the loss of such exemption.  The issuance and
sale of the Purchased Units does not contravene the rules and regulations of the
NYSE.

 

SECTION 3.18                                      No Integration.  Neither the
Partnership nor any of its Affiliates has, directly or indirectly through any
agent, made any offers or sales of any security of the Partnership or solicited
any offers to buy any security that is or will be integrated with the sale of
the Purchased Units in a manner that would require such registration under the
Securities Act.

 

SECTION 3.19                                      Certain Fees.  Other than fees
payable to UBS Securities LLC for its service as placement agent, no fees or
commissions are or will be payable by the Partnership to brokers, finders or
investment bankers with respect to the sale of any of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.

 

SECTION 3.20                                      No Side Agreements.  Other
than the Transaction Agreements, there are no other agreements by, among or
between the Partnership or its Affiliates, on the one hand, and any of the
Purchasers or their Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.

 

SECTION 3.21                                      Form S-3 Eligibility.  The
Partnership is eligible to register the resale of the Purchased Units by the
Purchasers on a registration statement on Form S-3 under the Securities Act..

 

SECTION 3.22                                      Absence of Price
Manipulation.  The Partnership has not taken and will not take any action that
violates applicable law and is designed to, or would reasonably be expected to,
cause or result in the stabilization or manipulation of the price of the Common
Units to facilitate the sale or resale of the Purchased Units.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

 

Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself (and not with respect to any other Purchaser)
as follows:

 

SECTION 4.01                                      Valid Existence.  Such
Purchaser (i) is duly organized, validly existing and in good standing under the
Laws of its respective jurisdiction of organization and (ii) has the requisite
power, and has all material governmental licenses, authorizations, consents and
approvals necessary to own its Properties and carry on its business as its
business is now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not reasonably be
expected to have a Purchaser Material Adverse Effect.

 

SECTION 4.02                                      No Consents; Violations, Etc. 
The execution, delivery and performance of the Transaction Agreements by such
Purchaser and the consummation of the transactions contemplated thereby will not
(a) require any consent, approval or notice under, or constitute a violation or
breach of, the organizational documents of such Purchaser, (b) constitute a
violation or breach of, or a default (or an event that, with notice or lapse of
time or both, would constitute such a default or give rise to any right of
termination, cancellation or acceleration) under, any note, bond, mortgage,
lease, loan or credit agreement or other material instrument, obligation or
agreement to which such Purchaser is a party or by which such Purchaser or any
of its Properties may be bound, (c) violate any provision of any Law or any
order, judgment or decree of any court or Governmental Authority having
jurisdiction over such Purchaser or its Properties, except in the cases of
clauses (b) and (c) where such violation, breach or default, would not,
individually or in the aggregate, reasonably be expected to have a Purchaser
Material Adverse Effect.

 

SECTION 4.03                                      Investment.  The Purchased
Units are being acquired for such Purchaser’s own account, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority,
not as a nominee or agent, and with no present intention of distributing the
Purchased Units or any part thereof, and such Purchaser has no present intention
of selling or granting any participation in or otherwise distributing the same,
in any transaction in violation of the securities Laws of the United States of
America or any state, without prejudice, however, to such Purchaser’s right at
all times to sell or otherwise dispose of all or any part of the Purchased Units
under a registration statement under the Securities Act and applicable state
securities laws or under an exemption from such registration available
thereunder (including, without limitation, if available, Rule 144 promulgated
thereunder). If such Purchaser should in the future decide to dispose of any of
the Purchased Units, such Purchaser understands and agrees that it may do so
only (i) in compliance with the Securities Act and applicable state securities
law, as then in effect, or (ii) in the manner contemplated by any registration
statement pursuant to which such securities are being offered.

 

SECTION 4.04                                      Nature of Purchaser.  Such
Purchaser represents and warrants to, and covenants and agrees with, the
Partnership that, (a) it is an institution that is an “accredited investor” as
defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act and a
“qualified institutional buyer” as defined in Rule 144A under the Securities
Act, (b) by reason of its business and financial experience it has such
knowledge, sophistication and experience in

 

14

--------------------------------------------------------------------------------


 

business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Units, is able to bear the
economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment and (c) it is acquiring the Purchased
Units purchased by it only for its own account and not for the account of
others, for investment purposes and not on behalf of any other account or Person
or with a view to, or for offer or sale in connection with, any distribution
thereof.  Such Purchaser is not an entity formed for the specific purpose of
acquiring the Purchased Units.

 

SECTION 4.05                                      Receipt of Information.  Such
Purchaser acknowledges that it (a) has access to the SEC Documents, (b) has been
provided a reasonable opportunity to ask questions of and receive answers from
Representatives of the Partnership regarding such matters and (c) has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Purchased
Units.

 

SECTION 4.06                                      Restricted Securities.  Such
Purchaser understands that the Purchased Units it is purchasing are
characterized as “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Partnership in a transaction not
involving a public offering and that under such Laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, such Purchaser represents
that it is knowledgeable with respect to Rule 144 of the SEC promulgated under
the Securities Act.

 

SECTION 4.07                                      Certain Fees.  No fees or
commissions will be payable by such Purchaser to brokers, finders, or investment
bankers with respect to the sale of any of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.

 

SECTION 4.08                                      Domestic Jurisdiction.  Each
Purchaser is a resident of the jurisdiction specified in its address for notices
set forth on Schedule A hereto.

 

SECTION 4.09                                      Legend.  It is understood that
the certificates evidencing the Purchased Units will bear the following legend:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

 

SECTION 4.10                                      Reliance on Exemptions.  Each
Purchaser understands that the Purchased Units are being offered and sold to
such Purchaser in reliance upon specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Partnership is relying upon the truth and accuracy of, and Purchaser’s
compliance

 

15

--------------------------------------------------------------------------------


 

with, the representations, warranties, agreements, acknowledgments and
understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of Purchaser to acquire the
Purchased Units.

 

SECTION 4.11                                      Authority.  Such Purchaser has
all necessary power and authority to execute, deliver and perform its
obligations under the Transaction Agreements to which such Purchaser is a Party
and to consummate the transactions contemplated thereby; the execution, delivery
and performance by such Purchaser of the Transaction Agreements and the
consummation of the transactions contemplated thereby, have been duly authorized
by all necessary action on its part; and, assuming the due authorization,
execution and delivery by the other parties thereto, the Transaction Agreements
to which it is a party constitute the legal, valid and binding obligation of
such Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar Laws affecting creditors’ rights generally or by general principles of
equity, including principles of commercial reasonableness, fair dealing and good
faith.

 

SECTION 4.12                                      No Side Agreements.  Other
than the Transaction Agreements, there are no other agreements by, among or
between such Purchaser or any of its Affiliates, on the one hand, and the
Partnership or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby.

 

ARTICLE V
COVENANTS

 

SECTION 5.01                                      Taking of Necessary Action. 
Each of the Parties hereto shall use its commercially reasonable efforts
promptly to take or cause to be taken all action and promptly to do or cause to
be done all things necessary, proper or advisable under applicable Law and
regulations to consummate and make effective the transactions contemplated by
this Agreement. Without limiting the foregoing, the Partnership and each
Purchaser shall use its commercially reasonable efforts to make all filings and
obtain all consents of Governmental Authorities that may be necessary or, in the
reasonable opinion of the Purchasers or the Partnership, as the case may be,
advisable for the consummation of the transactions contemplated by the
Transaction Agreements.

 

SECTION 5.02                                      Return of Proceeds.  If the
Acquisition is not consummated within two Business Days after the Anticipated
Closing Date, or if any of the conditions set forth in Section 6.01 have not
been satisfied or waived, and any Purchaser has paid its Aggregate Purchase
Price into the Partnership Bank Account in advance of the Closing, then on or
prior to the third Business Day after the Anticipated Closing Date (or if the
Partnership receives a written request by any such Purchaser on or before 1:00
pm Central time on the Anticipated Closing Date and the Acquisition is not
consummated by 3:00 pm Central time on the Anticipated Closing Date, then not
later than the close of business on the Anticipated Closing Date), the
Partnership shall return such Aggregate Purchase Price, without interest, to
such Purchaser.

 

SECTION 5.03                                      Disclosure; Public Filings. 
The Partnership may, without prior written consent or notice, (i) file the
Transaction Agreements as exhibits to Exchange Act reports and (ii) disclose
such information with respect to any Purchaser as required by applicable Law or
the

 

16

--------------------------------------------------------------------------------


 

rules or regulations of the NYSE or other exchange on which securities of the
Partnership are listed or traded. The Partnership shall, on or before the fourth
Business Day following the date hereof, file one or more Current Reports on Form
8-K with the SEC (the “8-K Filing”) describing the terms of the transactions
contemplated by the Transaction Agreements and including as exhibits to such 8-K
Filing, the Transaction Agreements in the form required by the Exchange Act.

 

SECTION 5.04                                      NYSE Listing Application.  The
Partnership shall, not later than immediately prior to the Closing, file a
supplemental listing application with the NYSE to list the Purchased Units and
will otherwise use its reasonable commercial efforts to list the Purchased Units
on the NYSE and maintain such listing.

 

SECTION 5.05                                      Purchaser Lock-Up.  Without
the prior written consent of the Partnership, each Purchaser agrees that from
and after the Closing until the earlier to occur of (a) the end of the 90th day
after the Closing Date or (b) the time when the shelf registration statement
(registering resales of the Purchased Units) contemplated by the Registration
Rights Agreement becomes effective, neither such Purchaser nor any of its
Affiliates will offer, sell, pledge or otherwise transfer or dispose of any of
its Purchased Units or enter into any transaction or device designed to do the
same; provided, however, that each Purchaser may transfer its Purchased Units to
an Affiliate of such Purchaser or to any other Purchaser or an Affiliate of such
other Purchaser, provided that such Affiliate agrees to the restrictions in this
Section 5.05.

 

SECTION 5.06                                      Subsequent Offerings.  Without
the prior written consent of the holders of a majority of all the Common Units
issued and sold to the Purchasers pursuant to this Agreement, during the period
from and after the date of this Agreement until the end of the 45th day after
the Closing Date, the Partnership shall not grant, issue or sell any Common
Units or any securities convertible into or exchangeable or exercisable for
Common Units, or take any other action that may result in the issuance of any of
the foregoing; provided, however, that the Partnership may issue Common Units or
any securities convertible or exchangeable into Common Units as payment of any
part of the purchase price for businesses that are acquired by the Partnership
or its Subsidiaries (provided that any recipient of such Common Units must agree
in writing to be bound by the terms of this Section 5.06 for the remaining term
of such 45-day period); provided, further that no such consent shall be required
in respect of the issuance of Common Units pursuant to the LTIP or upon the
exercise of options to purchase Common Units granted pursuant to the LTIP or
with respect to the issuance of Common Units upon the vesting of phantom or
restricted units granted pursuant to the LTIP.

 

SECTION 5.07                                      Certain Special Allocations of
Book and Taxable Income.  To the extent that the Per Unit Price differs from the
Per Unit Capital Amount as of the Closing Date for a then Outstanding Common
Unit after taking into account the issuance of the Purchased Units, the General
Partner intends to specially allocate Partnership items of book and taxable
income, gain, loss or deduction to the Purchasers so that the Per Unit Capital
Amount with respect to their Purchased Units are equal to the Per Unit Capital
Amounts with respect to other Common Units (and thus to assure fungibility of
all Common Units). Such special allocations will occur upon the earlier to occur
of any taxable period of the Partnership ending upon, or after, (a) an event
described in Section 5.5(d) of the Partnership Agreement or a sale of all or
substantially all of the assets of the Partnership occurring after the date of
the issuance of the Purchased Units, or (b) the

 

17

--------------------------------------------------------------------------------


 

transfer of the Purchased Units to a Person that is not an Affiliate of the
Purchaser, in which case, such allocation shall be made only with respect to the
Purchased Units so transferred. To the maximum extent permissible under the
Partnership Agreement or under applicable law, including under the Treasury
Regulations issued under Section 704(b) of the Internal Revenue Code, the
special allocations resulting from clause (a) will be made through allocations
of Unrealized Gain.

 

SECTION 5.08                                      Partnership Fees.  The
Partnership agrees that it will indemnify and hold harmless each Purchaser from
and against any and all claims, demands, or liabilities for broker’s, finder’s,
placement, or other similar fees or commissions incurred by the Partnership in
connection with the sale of the Purchased Units or the consummation of the
transactions contemplated by this Agreement.

 

SECTION 5.09                                      Purchaser Fees.  Each
Purchaser agrees, severally and not jointly, that it will indemnify and hold
harmless the General Partner and the Partnership Entities from and against any
and all claims, demands, or liabilities for broker’s, finder’s, placement, or
other similar fees or commissions incurred by such Purchaser in connection with
the purchase of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. Agreement.

 

SECTION 5.10                                      Use of Proceeds.  The
Partnership will use the net proceeds from the sale of Common Units under this
Agreement to pay for a portion of the purchase price for the Acquisition, to
repay indebtedness incurred in connection therewith, or for other general
partnership purposes.

 

ARTICLE VI
CLOSING CONDITIONS

 

SECTION 6.01                                      Conditions to the Closing.

 

(a)                                 Mutual Conditions.  The respective
obligation of each Party to consummate the purchase and issuance and sale of the
Purchased Units shall be subject to the satisfaction on or prior to the Closing
Date of each of the following conditions (any or all of which may be waived by a
particular Party on behalf of itself in writing, in whole or in part, to the
extent permitted by applicable Law):

 

(i)                                     no Law shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
of competent jurisdiction which temporarily, preliminarily or permanently
restrains, precludes, enjoins or otherwise prohibits the consummation of the
transactions contemplated by this Agreement or makes the transactions
contemplated by this Agreement illegal;

 

(ii)                                  there shall not be pending any Action by
any Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement; and

 

(iii)                               the Purchased Units shall have been approved
for listing on the NYSE, subject to notice of issuance.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Each Purchaser’s Conditions.  The respective
obligation of each Purchaser to consummate the purchase of its Purchased Units
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (any or all of which may be waived by a particular
Purchaser only on behalf of itself in writing, in whole or in part):

 

(i)                                     the Partnership shall have performed and
complied with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by the Partnership on or prior to the
Closing Date;

 

(ii)                                  the representations and warranties of the
Partnership contained in this Agreement that are qualified by materiality or
Partnership Material Adverse Effect shall be true and correct when made and as
of the Closing Date and all other representations and warranties of the
Partnership shall be true and correct in all material respects when made and as
of the Closing Date, in each case as though made at and as of the Closing Date
(except that representations made as of a specific date shall be required to be
true and correct as of such date only);

 

(iii)                               the NYSE shall have authorized, upon
official notice of issuance, the listing of the Purchased Units and no notice of
delisting from the NYSE shall have been received by the Partnership with respect
to the Common Units;

 

(iv)                              the Partnership shall have (or shall have
concurrently with the Closing) consummated the Acquisition on substantially the
terms set forth in the Acquisition Agreement, with only such modifications or
waivers as the General Partner reasonably determines do not materially adversely
affect the Purchasers in their capacity as unitholders following the Closing;
and

 

(v)                                 the Partnership shall have delivered, or
caused to be delivered, to the Purchasers at the Closing, the Partnership’s
closing deliveries described in Section 6.02.

 

(c)                                  The Partnership’s Conditions.  The
obligation of the Partnership to consummate the sale of the Purchased Units to
each of the Purchasers shall be subject to the satisfaction on or prior to the
Closing Date of each of the following conditions with respect to each Purchaser
individually and not the Purchasers jointly (any or all of which may be waived
by the Partnership in writing, in whole or in part, to the extent permitted by
applicable Law):

 

(i)                                     each Purchaser shall have performed and
complied with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by that Purchaser on or prior to the
Closing Date;

 

(ii)                                  the representations and warranties of each
Purchaser contained in this Agreement that are qualified by materiality or
Purchaser Material Adverse Effect shall be true and correct when made and as of
the Closing Date and all other representations and warranties of such Purchaser
shall be true and correct in all material respects when made and as of the
Closing Date, in each case as though made at and as of the Closing Date (except
that representations made as of a specific date shall be required to be true and
correct as of such date only); and

 

19

--------------------------------------------------------------------------------


 

(iii)                               each Purchaser shall have delivered, or
caused to be delivered, to the Partnership at the Closing, such Purchaser’s
closing deliveries described in Section 6.03.

 

SECTION 6.02                                      Partnership Deliveries.  At
the Closing, subject to the terms and conditions of this Agreement, the
Partnership will deliver, or cause to be delivered, to each Purchaser:

 

(a)                                 evidence of issuance of a certificate
evidencing the Purchased Units or the Purchased Units credited to book-entry
accounts maintained by the transfer agent, as the case may be, bearing the
legend or restrictive notation set forth in Section 4.09, and meeting the
requirements of the Partnership Agreement, free and clear of any Liens, other
than transfer restrictions under the Partnership Agreement and applicable
federal and state securities laws;

 

(b)                                 a certificate of the Secretary of State of
Delaware, dated a recent date, to the effect that each of the General Partner
and the Partnership is in good standing;

 

(c)                                  an Officer’s Certificate substantially in
the form attached to this Agreement as Exhibit B;

 

(d)                                 an opinion addressed to the Purchasers from
Andrews Kurth LLP, special counsel to the Partnership dated the Closing Date,
substantially similar in substance to the form of opinion attached to this
Agreement as Exhibit D;

 

(e)                                  the Registration Rights Agreement in
substantially the form attached to this Agreement as Exhibit A, which shall have
been duly executed by the Partnership; and

 

(f)                                   a certificate of the Secretary or
Assistant Secretary of the General Partner, on behalf of the Partnership,
certifying as to (i) the certificate of formation of the General Partner, the
limited liability company agreement of the General Partner, the certificate of
limited partnership of the Partnership, and the Partnership Agreement, (ii)
board resolutions authorizing the execution and delivery of the Transaction
Agreements and the consummation of the transactions contemplated thereby and
(iii) the incumbent officers authorized to execute the Transaction Agreements,
setting forth the name and title and bearing the signatures of such officers.

 

(g)                                  a cross receipt, dated the Closing Date,
executed by the Partnership confirming that the Partnership has received such
Purchaser’s Aggregate Purchase Price.

 

SECTION 6.03                                      Purchaser Deliveries.  At or
prior to the Closing, subject to the terms and conditions of this Agreement,
each Purchaser will deliver, or cause to be delivered to the Partnership:

 

(a)                                 payment to the Partnership, by wire
transfer(s) of immediately available funds to the Partnership Bank Account, of
such Purchaser’s Aggregate Purchase Price (provided, however that such payment
shall be made on the morning of the Closing Date and must be received in the
Partnership Bank Account prior 10:00 a.m. Central Time on the Closing Date);

 

20

--------------------------------------------------------------------------------


 

(b)                                 the Registration Rights Agreement in
substantially the form attached to this Agreement as Exhibit A, which shall have
been duly executed by such Purchaser;

 

(c)                                  an officer’s certificate substantially in
the form attached to this Agreement as Exhibit C;

 

(d)                                 a completed Internal Revenue Service Form
W-9; and

 

(e)                                  a cross receipt, dated the Closing Date,
executed by such Purchaser confirming that such Purchaser has received the
Common Units being purchased by such Purchaser pursuant hereto.

 

ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES

 

SECTION 7.01                                      Indemnification by the
Partnership.  The Partnership agrees to indemnify each Purchaser and its
Representatives (collectively, “Purchaser Related Parties”) (a) from costs,
losses, liabilities, damages, or expenses, and (b) hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action as a result of, arising
out of, or in any way related to the breach of any of the representations,
warranties or covenants of the Partnership contained herein, and in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them, provided that such
claim for indemnification relating to a breach of the representations or
warranties is made prior to the expiration of such representations or warranties
to the extent applicable; and provided further, that no Purchaser Related Party
shall be entitled to recover special, consequential (including lost profits) or
punitive damages under this Section 7.01.

 

SECTION 7.02                                      Indemnification by
Purchasers.  Each Purchaser agrees, severally and not jointly, to indemnify the
Partnership, the General Partner and their respective Representatives
(collectively, “Partnership Related Parties”) from, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation, or inquiries), demands and causes of action and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein;
provided that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Partnership Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages; provided further, that absent fraud, bad faith,
gross negligence or willful misconduct

 

21

--------------------------------------------------------------------------------


 

on the part of a Purchaser, in no event will such Purchaser be liable under this
Section 7.02 for any amount in excess of its Aggregate Purchase Price.

 

SECTION 7.03                                      Indemnification Procedure. 
Promptly after any Partnership Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third party, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement, the Indemnified Party shall give the
indemnitor hereunder (the “Indemnifying Party”) written notice of such claim or
the commencement of such action, suit or proceeding, but failure to so notify
the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from those available to the Indemnifying Party, then the
Indemnified Party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, involves no admission of wrongdoing or malfeasance by, and
includes a complete release from liability of, the Indemnified Party.

 

ARTICLE VIII
MISCELLANEOUS

 

SECTION 8.01                                      Interpretation.  Article,
Section, Schedule, and Exhibit references are to this Agreement, unless
otherwise specified. All references to instruments, documents,

 

22

--------------------------------------------------------------------------------


 

contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to.” Whenever a party has an
obligation under the Transaction Agreements, the expense of complying with such
obligation shall be an expense of such party unless otherwise specified therein.
Whenever any determination, consent or approval is to be made or given by a
Purchaser under the Transaction Agreements, such action shall be in such
Purchaser’s sole discretion, unless otherwise specified therein. If any
provision in the Transaction Agreements is held to be illegal, invalid, not
binding, or unenforceable, such provision shall be fully severable and the
Transaction Agreements shall be construed and enforced as if such illegal,
invalid, not binding or unenforceable provision had never comprised a part of
the Transaction Agreements, and the remaining provisions shall remain in full
force and effect. The Transaction Agreements have been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.

 

SECTION 8.02                                      Survival of Provisions.  The
representations and warranties set forth in Sections 3.01, 3.02, 3.10, 3.13,
3.17, 3.19, 4.01, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10 and 4.11 of
this Agreement shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth in this
Agreement shall survive for a period of 12 months following the Closing Date
regardless of any investigation made by or on behalf of the Partnership or any
Purchaser. The covenants made in this Agreement or any other Transaction
Agreement shall survive the Closing and remain operative and in full force and
effect regardless of acceptance of any of the Purchased Units and payment
therefor and repayment, conversion or repurchase thereof. All indemnification
obligations of the Partnership and the Purchasers pursuant to this Agreement
shall remain operative and in full force and effect unless such obligations are
expressly terminated in a writing by the Parties, regardless of any purported
general termination of this Agreement.

 

SECTION 8.03                                      No Waiver; Modifications in
Writing.

 

(a)                                 Delay.  No failure or delay on the part of
any Party in exercising any right, power, or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof or the exercise
of any right, power, or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to a Party at Law or
in equity or otherwise.

 

(b)                                 Specific Waiver; Amendment.  Except as
otherwise provided herein, no amendment, waiver, consent, modification or
termination of any provision of this Agreement shall be effective, unless signed
by each of Parties or each of the original signatories thereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by the Partnership from the
terms of any provision hereof shall be effective only in the specific instance
and for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on the
Partnership in any case shall entitle the Partnership to any other or further
notice or demand in similar or other circumstances.

 

23

--------------------------------------------------------------------------------


 

SECTION 8.04                                      Binding Effect; Assignment.

 

(a)                                 Binding Effect.  This Agreement shall be
binding upon the Partnership, each Purchaser and their respective successors and
permitted assigns. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the Parties to this Agreement and as provided in Article VII,
and their respective successors and permitted assigns.

 

(b)                                 Assignment of Rights.  All or any portion of
the rights and obligations of any Purchaser under this Agreement may be
transferred by such Purchaser to any Affiliate of such Purchaser without the
consent of the Partnership by delivery of an agreement to be bound and a revised
Schedule A. No portion of the rights and obligations of any Purchaser under this
Agreement may be transferred by such Purchaser to a non-Affiliate without the
written consent of the Partnership (which consent shall not be unreasonably
withheld by the Partnership).

 

SECTION 8.05                                      Communications. All notices
and demands provided for hereunder shall be in writing and shall be given by
registered or certified mail, return receipt requested, telecopy, air courier
guaranteeing overnight delivery, electronic mail or personal delivery to the
following addresses:

 

(a)                                 If to any Purchaser:

 

To such Purchaser’s address listed on Schedule 8.05 hereof or such other address
as such Purchaser shall have specified by written notice to the Partnership.

 

(b)                                 If to the Partnership:

 

6120 S. Yale Avenue, Suite 805

Tulsa, OK 74136

Attention: H. Michael Krimbill

Facsimile: 918-492-0990

Email: michael.krimbill@nglep.com

 

With a copy to (which shall not constitute notice):

 

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, TX 77002

Attention: G. Michael O’Leary

Facsimile: 713-220-4285

Email: moleary@andrewskurth.com

 

or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt

 

24

--------------------------------------------------------------------------------


 

acknowledged, if sent via facsimile; and upon actual receipt when delivered to
an air courier guaranteeing overnight delivery.

 

SECTION 8.06                                      Removal of Legend.  The
Partnership, at its sole cost, shall remove the legend described in in Section
4.09 (or instruct its transfer agent to so remove such legend) from the
certificates evidencing Common Units issued and sold to each Purchaser pursuant
to this Agreement if (i) a registration statement under the Securities Act
permitting the public resale of such Common Units has become effective under the
Securities Act, (ii) such Common Units are sold or transferred pursuant to Rule
144 (if the transferor is not an Affiliate of the Partnership), or (iii) such
Common Units are eligible for sale under Rule 144, without the requirement for
the Partnership to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities
and without volume or manner-of-sale restrictions.  Each Purchaser agrees to
provide the Partnership, its counsel and/or the transfer agent with evidence
reasonably requested by it in order to cause the removal of the legend described
in in Section 4.09, including without limitation an Instruction and
Representation Letter in substantially the form attached to this Agreement as
Exhibit E (an “Instruction and Representation Letter”).  Any fees (with respect
to the transfer agent, Partnership counsel or otherwise) associated with the
issuance of any legal opinion required by the Partnership’s transfer agent or
the removal of such legend shall be borne by the Partnership.  If a legend is no
longer required pursuant to the foregoing, the Partnership will no later than
three (3) Business Days following the delivery by a Purchaser to the Partnership
or the transfer agent (with notice to the Partnership) of a legended certificate
or instrument representing Common Units (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer) and an Instruction and Representation Letter, deliver or cause
to be delivered to such Purchaser a certificate or instrument (as the case may
be) representing such Common Units that is free from all restrictive legends. 
Certificates for Common Units free from all restrictive legends may be
transmitted by the transfer agent to the Purchasers by crediting the account of
the Purchaser’s prime broker with DTC as directed by such Purchaser.

 

SECTION 8.07                                      Entire Agreement.  This
Agreement and the other Transaction Agreements are intended by the Parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the Parties hereto and thereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein, with respect to the rights granted by the
Partnership or a Purchaser set forth herein and therein. This Agreement and the
other Transaction Agreements supersede all prior agreements and understandings
between the Parties with respect to such subject matter. The Schedules and
Exhibits referred to herein and attached hereto are incorporated herein by this
reference, and unless the context expressly requires otherwise, are incorporated
in the definition of “Agreement.”

 

SECTION 8.08                                      Governing Law.  This Agreement
will be construed in accordance with and governed by the Laws of the State of
New York.

 

SECTION 8.09                                      Execution in Counterparts. 
This Agreement may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, including

 

25

--------------------------------------------------------------------------------


 

facsimile or .pdf format counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.

 

SECTION 8.10                                      Termination.

 

(a)                                 Notwithstanding anything herein to the
contrary, this Agreement may be terminated at any time at or prior to the
Closing by the mutual written consent of the Purchasers entitled to purchase a
majority of the Purchased Units and the Partnership.

 

(b)                                 Notwithstanding anything herein to the
contrary, this Agreement shall automatically terminate at any time at or prior
to the Closing:

 

(i)                                     if a statute, rule, order, decree or
regulation shall have been enacted or promulgated, or if any action shall have
been taken by any Governmental Authority of competent jurisdiction which
permanently restrains, precludes, enjoins or otherwise prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal; or

 

(ii)                                  if the Closing shall not have occurred on
or before March 31, 2014.

 

(c)                                  In the event of the termination of this
Agreement as provided in Section 8.10(a) or Section 8.10(b), this Agreement
shall forthwith become null and void.  In the event of such termination, there
shall be no liability on the part of any party hereto, except with respect to
the requirement to comply with any confidentiality agreement in favor of the
Partnership; provided that nothing herein shall relieve any party from any
liability or obligation with respect to any willful breach of this Agreement.

 

SECTION 8.11                                      Recapitalization, Exchanges,
Etc.  The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all equity interests of the Partnership or any
successor or assign of the Partnership (whether by merger, consolidation, sale
of assets or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Purchased Units, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement.

 

(Signature Page Follows)

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

 

 

By:

NGL Energy Holdings LLC,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ H. Michael Krimbill

 

 

Name:

H. Michael Krimbill

 

 

Title:

Chief Executive Officer

 

Signature Page to

Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

CLEARBRIDGE ENERGY MLP TOTAL RETURN FUND INC.

 

 

CLEARBRIDGE ENERGY MLP OPPORTUNITY FUND INC.

 

 

 

 

 

 

By:

ClearBridge Investments, LLC,

 

 

 

as the Discretionary Investment Adviser

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terrence Murphy

 

 

Name:

Terrence Murphy

 

 

Title:

CEO

 

Signature Page to

Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

 

OPPENHEIMER STEELPATH MLP ALPHA FUND

 

 

 

 

 

 

 

 

By:

/s/ Brian Watson

 

 

Name:

Brian Watson

 

 

Title:

Portfolio Manager

 

 

 

 

 

 

OPPENHEIMER STEELPATH MLP ALPHA PLUS FUND

 

 

 

 

 

 

 

 

By:

/s/ Brian Watson

 

 

Name:

Brian Watson

 

 

Title:

Portfolio Manager

 

 

 

 

 

 

OPPENHEIMER STEELPATH MLP INCOME FUND

 

 

 

 

 

 

 

 

By:

/s/ Brian Watson

 

 

Name:

Brian Watson

 

 

Title:

Portfolio Manager

 

 

 

 

 

 

AIC/CORNERSTONE ADVISORS INCOME OPPORTUNITIES FUND-STEELPATH-209780

 

 

 

 

 

 

 

 

By:

/s/ Brian Watson

 

 

Name:

Brian Watson

 

 

Title:

Portfolio Manager

 

Signature Page to

Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

OPPENHEIMER STEELPATH MLP SELECT 40 FUND

 

 

 

 

 

 

 

By:

/s/ Brian Watson

 

Name:

Brian Watson

 

Title:

Portfolio Manager

 

 

 

 

OPPENHEIMER STEELPATH MLP MASTER FUND

 

 

 

 

 

 

 

By:

/s/ Brian Watson

 

Name:

Brian Watson

 

Title:

Portfolio Manager

 

Signature Page to
Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

AT MLP FUND, LLC

 

 

 

 

 

 

By:

/s/ Paul McPheeters

 

Name:

Paul McPheeters

 

Title:

Managing Director

 

Signature Page to
Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

EAGLE INCOME APPRECIATION PARTNERS, L.P.

 

 

 

 

By:

Eagle Income Appreciation GP, LLC,

 

 

its General Partner

 

 

 

 

By:

Eagle Global Advisors, LLC,

 

 

its Managing Member

 

 

 

 

 

 

 

By:

/s/ P. David Chiaro

 

Name:

P. David Chiaro

 

Title:

Partner

 

 

 

 

EAGLE INCOME APPRECIATION II, L.P.

 

 

 

 

By:

Eagle Income Appreciation GP, LLC,

 

 

its General Partner

 

 

 

 

By:

Eagle Global Advisors, LLC,

 

 

its Managing Member

 

 

 

 

 

 

 

By:

/s/ P. David Chiaro

 

Name:

P. David Chiaro

 

Title:

Partner

 

Signature Page to
Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

SALIENT MLP FUND, L.P.

 

OHIO POLICE AND FIRE PENSION FUND

 

COMMONWEALTH OF PENNSYLVANIA PUBLIC SCHOOL EMPLOYEES’ RETIREMENT SYSTEM

 

SALIENT MLP & ENERGY INFRASTRUCTURE FUND

 

SALIENT MIDSTREAM & MLP FUND

 

SALIENT MLP & ENERGY INFRASTRUCTURE FUND II

 

SALIENT MLP TOTAL RETURN FUND, L.P.

 

 

 

By: Salient Capital Advisors LLC

 

 

 

 

 

 

By:

/s/ Gregory A. Reid

 

Name:

Gregory A. Reid

 

Title:

Managing Director

 

Signature Page to
Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

HARVEST MLP INCOME FUND LLC

 

 

 

 

 

 

 

By:

/s/ Anthony Merhige

 

Name:

Anthony Merhige

 

Title:

Officer

 

 

 

 

 

 

 

HARVEST MLP INCOME FUND III LLC

 

 

 

 

 

 

 

By:

/s/ Anthony Merhige

 

Name:

Anthony Merhige

 

Title:

Officer

 

 

 

 

 

 

 

HARVEST ENERGY FUND LLC

 

 

 

 

 

 

 

By:

/s/ Anthony Merhige

 

Name:

Anthony Merhige

 

Title:

Officer

 

Signature Page to
Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

THE CUSHING MLP TOTAL RETURN FUND

 

 

 

 

By:

Cushing MLP Asset Management, LP, its investment adviser

 

By:

Swank Capital, LLC, its General Partner

 

 

 

 

By:

/s/ Jerry V. Swank

 

Name:

Jerry V. Swank

 

Title:

Managing Member

 

 

 

 

THE CUSHING MLP PREMIER FUND

 

 

 

 

By:

Cushing MLP Asset Management, LP, its investment adviser

 

By:

Swank Capital, LLC, its General Partner

 

 

 

 

By:

/s/ Jerry V. Swank

 

Name:

Jerry V. Swank

 

Title:

Managing Member

 

 

 

 

CUSHING SCS MLP FUND, LP

 

 

 

 

By:

Cushing MLP Asset Management, LP, its general partner

 

By:

Swank Capital, LLC, its General Partner

 

 

 

 

By:

/s/ Jerry V. Swank

 

Name:

Jerry V. Swank

 

Title:

Managing Member

 

 

 

 

TEACHER’S RETIREMENT SYSTEM OF OKLAHOMA

 

 

 

 

By:

Cushing MLP Asset Management, LP, its investment adviser

 

By:

Swank Capital, LLC, its General Partner

 

 

 

 

By:

/s/ Jerry V. Swank

 

Name:

Jerry V. Swank

 

Title:

Managing Member

 

 

 

 

CITY OF NEW HAVEN CITY EMPLOYEES RETIREMENT FUND

 

 

 

 

By:

Cushing MLP Asset Management, LP, its investment adviser

 

Signature Page to
Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

By:

Swank Capital, LLC, its General Partner

 

 

 

 

By:

/s/ Jerry V. Swank

 

Name:

Jerry V. Swank

 

Title:

Managing Member

 

Signature Page to
Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

COHEN & STEERS INFRASTRUCTURE FUND, INC.

 

 

 

 

 

 

 

By:

/s/ Benjamin Morton

 

Name:

Benjamin Morton

 

Title:

Vice President

 

 

 

 

 

 

 

COHEN & STEERS MLP INCOME AND ENERGY OPPORTUNITY FUND, INC.

 

 

 

 

 

 

 

By:

/s/ Benjamin Morton

 

Name:

Benjamin Morton

 

Title:

Vice President

 

Signature Page to
Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/ Mary R. Linehan

 

Name:

Mary R. Linehan

 

Title:

Managing Director

 

Signature Page to
Common Unit Purchase Agreement

 

--------------------------------------------------------------------------------